Citation Nr: 9933568	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-25 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic lung 
disability as secondary to claimed exposure to mustard gas.


REPRESENTATION

Appellant represented by:	John E. Hall, Sr., Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from December 1951 to 
November 1955.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The Board in May 1997 
remanded the case to the RO for further development.  The 
case has recently been returned to the Board for appellate 
consideration.


FINDING OF FACT

The veteran is not shown by competent evidence to currently 
have a chronic lung disability that may be related to service 
or associated with claimed exposure to mustard gas in 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
lung disability as secondary to claimed exposure to mustard 
gas is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's entrance medical examination in December 1951 
was reported as showing a normal clinical evaluation of the 
lungs and a negative chest X-ray.  The medical history was 
also pertinently unremarkable.  A clinical record entry in 
late September 1954 notes the veteran had a clear chest in 
evaluating his complaint of cold and cough.  A chest X-ray 
obtained in early October 1954 was read as revealing evidence 
of bronchitis.  The writer of an October 1954 clinical record 
entry several days later stated that the veteran "apparently 
has chronic bronchitis" and that if it proved to be so on 
investigation a recommendation would be made regarding 
reassignment.  He was hospitalized in late October with the 
complaint of a sore throat and on examination he was found to 
have a few coarse hilar breath sounds.  It was reported that 
chest radiology in early October showed slight bronchitis.  
The diagnosis was acute tonsillitis.  He was returned to duty 
after four days of hospitalization.  

The veteran's service medical records show in April 1955 he 
was returned to duty after being hospitalized for two days 
with what was diagnosed as a common cold.  A July 1955 
clinical record entry shows that clear lungs were reported in 
evaluating his complaint of a head cold.  The separation 
medical examination in November 1955 was reported as showing 
normal lungs on clinical evaluation and a negative chest X-
ray.  It was also noted on the examination form that there 
was no pertinent interval medical history.  No diagnosis for 
the lungs was reported in the summary of defects and 
diagnoses.

The record shows that the veteran made an application for VA 
education or training benefits in 1956 and that he then 
applied for VA dental outpatient treatment in 1963.  

The private treatment records show that J. F., M.D., read a 
September 1975 chest X-ray as showing segmental atelectasis 
both lung bases and an ill-defined patch of density in the 
left hilum that was suspicious of pneumonitis.  In summary 
the impression was probable pneumonitis in the lingula but 
possibly more of the atelectasis.  Repeat study in October 
1975 was read as showing improvement in the left lungula 
infiltrate and linear density of both lung fields compatible 
with subsegmental atelectasis.  The left hilum was more 
normal appearing and was probably involved with some nodal 
enlargement from previous infection.  The impression was 
considerable improvement with residual bilateral subsegmental 
atelectasis.

Dr. E. N. read a chest X-ray of the veteran in July 1977 as 
showing some right middle lobe scarring with no active 
infiltrate or lung masses identified.  The impression was 
horizontal band of scarring, right middle lobe, otherwise 
negative.  A subsequent study in November 1979 was compared 
and read by another clinician as showing a slight increase in 
right middle lobe scarring and several small scars in left 
lingula that were unchanged.  The impression was that this 
did not represent any significant active disease.  

Medical records for the veteran received from C.L., M.D., 
show in 1988 a reference to coronary artery disease, 
cardiomyopathy, low back pain and adult onset diabetes 
mellitus.  The record reports that the veteran smoked two 
packs of cigarettes daily until 10 or 12 years previously.  
He was found to have clear lungs.  The records also included 
a report of hospitalization in early 1988 for myocardial 
infarction that did not mention a respiratory abnormality.

The records from Dr. L. show in late 1990 the veteran having 
evaluation of his cardiovascular disease and noted is a 
smoking history.  In January 1991 follow up for other 
disorders after hospitalization for cardiovascular disease 
were it was noted regarding other medical conditions that the 
veteran did not have a history of asthma.  He was found to 
have clear lungs to percussion and auscultation on physical 
examination.  When he was seen in April 1991 earlier chest 
radiology in January 1991 was noted to have been normal.  
Clear lungs were noted in December 1991 and outpatient 
records through August 1992 report clear lungs.  

The veteran's complaint of chest congestion and productive 
cough in December 1992 resulted in hospitalization until 
January 1993 where the impression was of bilateral pneumonia 
and coarse rales of both lungs.  A chest X-ray was read as 
compatible with pneumonia.  By January 1993 the lungs were 
described as completely clear without any evidence of 
pneumonitis.  A bronchoscopy diagnosis was nonspecific mild 
acute and chronic inflammation.  The final diagnoses were 
probable viral pneumonia bilateral, coronary artery disease, 
cardiomyopathy and diabetes mellitus.

The record shows that the veteran was hospitalized in 
December 1992 with fever, shortness of breath and a 
productive cough of several days.  It was noted that he was a 
nonsmoker with cardiovascular disease.  An examination found 
rales at the lung bases and a chest X-ray was read as showing 
bilateral infiltrate compatible with pneumonia.  Noted by 
history were various disorders but no chronic pulmonary 
disease.  The final diagnoses included bilateral pneumonia 
probably viral with severe respiratory failure.  

The follow-up outpatient reports in January 1993 mention 
resolved bilateral pneumonia and elsewhere in early 1993 he 
was given an inhaler.  The reports show clear lungs hereafter 
through early 1994.  He was hospitalized for angina in 
December 1993 and clear lungs were reported.  There was no 
diagnosis of a respiratory disease.  

The record received from Dr. L. shows that the veteran was 
hospitalized in mid July 1994 with a complaint of increasing 
chest pain.  It was reported that he had a history of 
smoking.  Clear lungs were noted.  The final diagnoses 
previously mentioned were again reported.  He was readmitted 
in late July 1994 and at that time it was noted that he had a 
history of mustard gas exposure in service and that he had 
spells of severe bronchitis and recent pneumonia.  It was 
noted that he had not smoked in at least 20 years.  His lungs 
showed no rales or increased breath sounds.  The diagnoses on 
admission included acute febrile illness unknown etiology, 
history of respiratory failure requiring mechanical 
ventilation and history of exposure to toxic gas, mustard.  
Chest X-rays were read as showing perihilar infiltrate, 
possibly pneumonia, and interstitial infiltrate possibly 
fibrotic.  The discharge diagnoses were left perihilar 
pneumonia with secondary acute febrile illness, noninsulin 
dependent diabetes mellitus, cardiomyopathy, status post 
angioplasty and history of myocardial infarction.  

S.G., M.D., reported in 1993 that the veteran had severe 
cardiomyopathy and severe underlying lung disease of unknown 
etiology and it appeared that he had underlying emphysema.  
Dr. G. "understood" that he had some chemical exposure in 
the past that "may somehow" be related and the physician 
opined that the veteran's underlying lung disease was of a 
rather significant nature.

The veteran in 1993 filed his initial VA claim claiming 
mustard gas exposure residuals.  In information he provided 
with the claim he recalled field tests at Fort Sam Houston 
during training in 1951 and 1952 with mustard gas and choking 
gas and smell identification.  He recalled that a gas bomb 
did not disperse as planned and he went to sick bay.  The 
veteran mentioned diagnoses of underlying emphysema, 
cataracts, depression, underlying lung disease and severe 
cardiomyopathy.  He stated that he that he did not smoke and 
that he did not smoke before he developed the disease.  The 
veteran recalled having had several chest X-rays in service 
and that scarred lungs were first noticed in the 1970's when 
emphysema diagnosed.  On another VA form he reported mustard 
gas contact in March 1952.  He made essentially the same 
argument in his substantive appeal of July 1995.

The RO contacted a military agency in August 1993 for 
information regarding the veteran and the negative reply 
referred to another potential source that the RO contacted.  
A September 1994 report from the Army Chemical and Biological 
Defense Command (AMSCB-CIH) indicated no information had been 
found relevant to the veteran.  The veteran was asked to 
provide a detailed description of event before an attempted 
search for information regarding mustard agent exposure.  

A medical statement dated in 1994 noted the veteran's 
shortness of breath and chest pain and a diagnosis of 
cardiomyopathy with chronic congestive heart failure and 
diabetes mellitus.  The veteran's mother wrote in April 1994 
of no family history of lung disorder or disease.  

Dr. L. in July 1994 reported that the veteran had been his 
patient for several years and that he had a smoking history 
that was not heavy.  He stated that X-rays over years had 
interstitial changes that were compatible with a primary 
pulmonary disease.  The veteran's history of chemical 
exposure was noted and the physician felt that this could 
have contributed to abnormal findings on chest X-ray and a 
clinical picture of repeat bronchitis and an episode of 
severe pneumonia.

The records received from Dr. L. include follow-up clinical 
reports in 1994 showing clear lungs until late in 1994 when 
the veteran complained of trouble breathing and fluid build 
up in lungs was noted.  He was hospitalized in October 1994 
and in the medical history it was reported that he had 
chronic bronchitis and a history of repeat pneumonia.  It was 
again noted that he was a nonsmoker now but at times craved 
cigarettes.  An examination of the lungs found bibasilar 
rales.  The diagnoses at discharge included the usually 
reported cardiovascular disorders and diabetes mellitus.

In a letter dated in October 1995, H. M., M.D., a 
cardiologist, noted the veteran's cardiovascular disease in 
1983 and his claim of gas exposure.  The physician noted that 
the veteran had rather severe cardiomyopathy and diabetes and 
emphysema.  He reportedly advised the veteran that it would 
be very difficult to prove that a male born in this country 
would have coronary artery disease related to anything more 
than being a citizen here as it was the most prevalent 
disease.  Dr. H. felt hat a relationship to gas exposure was 
a moot point but that he would try to find out about a 
relationship of gas inhalation. 

The records received from Dr. L. include outpatient reports 
from 1995 and 1996 that mention clear lungs.  In early 
February 1996, a chest X-ray with a clinical history of 
congestive heart failure was read as showing a patchy 
alveolar process bilateral in the mid lungs and a slight 
increased interstitial pattern without confluent infiltrates.  
The radiology impression was acute infectious pattern versus 
interstitial alveolar edema.  A follow-up study was reported 
as showing clearing of the perihilar infiltrates but hilar 
shadows slightly prominent with no definite masses.  The 
impression was satisfactory improvement since the earlier 
study.

During hospitalization in June 1996 it was reported that the 
veteran has a medical history of significant underlying heart 
disease, hypertension and prostate disorder. The lungs 
initially showed scattered rales bilateral were later 
reported as clear.  The medical history referred to 
cardiovascular disease and also noted severe pneumonia 
requiring mechanical ventilation and a history of exposure to 
chemical warfare when in service.  It was stated that he had 
never been a smoker.  A chest X-ray was read as showing 
pulmonary edema.  A follow-up study was read as showing some 
"pulmonary interstitial root disease".  The discharge 
diagnoses included congestive heart failure secondary to 
cardiomyopathy and coronary artery disease, situational 
depression, and prostate and thyroid disorders. 

The records received from Dr. L. report clear lungs in 
follow-up as an outpatient in 1996.  The veteran was again 
hospitalized in November 1996 with shortness of breath.  The 
medical history did not mention any chronic respiratory 
disease.  Physical examination found no rales in the lungs 
and the impression for a chest X-ray read as showing clear 
lungs was a normal chest.  There was no diagnosis of a 
respiratory disease reported.  The outpatient records from 
later in 1996 and in early 1997 report clear lungs.  The 
veteran was again seen at a hospital in March 1997 with 
increasing shortness of breath.  The lungs were found with a 
few crepitations in the bases.  The diagnoses were 
essentially unchanged.  An outpatient report in March 1997 
again found clear lungs. 

At the Board hearing in May 1997, the veteran recalled being 
told at Fort Sam Houston that they would be exposed to 
mustard gas and choking gas in the field.  He said this was 
one time and he claimed no knowledge of any other exposure.  
He referred to a letter from a physician, a pulmonary expert, 
regarding mustard gas exposure.  He recalled that he first 
learned of lung disease in the early 1970's and that another 
physician mentioned emphysema and lung scarring.  He also 
referred to another physician's statement that was of record.  
The veteran recalled having smoked briefly in service, 
perhaps three cigarettes a day, and said he quit smoking more 
than 25 years ago, soon after his marriage of 41 years began.  
He said that he would smoke an occasional cigar. 

Some of the medical evidence submitted at the hearing 
duplicated material previously of record.  Pertinently, J.D., 
M.D., reported in January 1997 that he also underwent 
chemical warfare training in 1951 at Fort Sam Houston and 
that he was exposed to tear gas, mustard gas and other gases 
to teach recognition.  He recalled that in his case this was 
without discomfort or overexposure or apparent harm to 
troops.  He stated that according to the veteran this was not 
the case in his training.  Dr. D. opined that such exposure 
if improperly done could inflict severe lung damage and 
possibly result in chronic lung disease as suffered by 
veteran.  The veteran also submitted a news item regarding 
mustard gas test data and an October 1995 statement from Dr. 
L. that was directed to cardiovascular disease and not to a 
lung disorder.

D.S., M.D. in June 1997 reported that the veteran had 
previously been a patient, initially with depression.  He 
stated that several X-rays showed scarring of the lungs and 
notations that that caused him to believe that the veteran 
had a previous lung problem.  It was noted that the veteran 
had been treated "off and on for some bronchitis".  It was 
reported that the veteran was not a smoker and had emphysema 
but stopped smoking around 1955.  Dr. S. did not believe that 
the veteran's smoking had anything to do with the development 
of emphysema and bronchitis that he developed in later years, 
nor did Dr. S. think smoking had anything to do with the 
earlier scarring noted on chest X-rays. 

Dr. L. reported in September 1997 that the veteran's medical 
history was complex he listed cardiomyopathy and coronary 
artery disease and arrhythmia, as well as diabetes mellitus, 
anxiety and depression, renal failure, thyroid disorder and 
remote history of tobacco abuse and prostate disorder.  Dr. 
L. noted in the veteran's medical history that he 
participated in "some form of chemical warfare studies".  
Dr. L. said that it had been "speculated" that 
cardiomyopathy of 20 years could have been related to the 
earlier chemical warfare studies.  

The RO in 1997 made another inquiry to AMSCB-CIH that 
included a written summary of the veteran's recollection of 
the exercise.  A reply in September 1997 advised that his 
claimed chemical exposure could not be verified.  It was 
reported that mustard gas testing on personnel was not 
conducted as Fort Sam Houston.  His reference to smell 
detection was interpreted as a recollection of standard 
training that was not considered testing.  It was noted that 
he may have participated in one of two training scenarios to 
learn odors from war gases and that neither involved use of 
gas bombs.  One of the scenarios used gas saturated charcoal 
that reportedly had no danger associated with identification 
by taking a full breath.  The other method used glass tubes 
containing about an ounce of agent or solution to produce an 
easily identifiable odor when detonated.  The participant was 
directed to walk into the cloud if wind shifting occurred, 
sniff just enough and then walk toward the flank before 
exhaling.

The RO also inquired to the National Personnel Records 
Center.  The veteran's personnel records received in November 
1998 but no additional service medical records were located.  
An inquiry directed to the Fort Sam Houston medical facility 
was answered in August 1998 with no records being located.  

A veterans service officer in September 1998 correspondence 
referred to the veteran's claimed exposure and the medical 
record noting underlying lung disease and exposure as a part 
of the problem.  

A VA examiner in March 1999 stated that the veteran's claims 
file was reviewed.  The examiner stated that the veteran had 
pneumonia and congestive heart failure with shortness of 
breath.  The examiner stated that there was no pattern found 
in past history of any continuous or progressive lung 
disease.  The record corroborated the veteran's recollection 
of treatment for bronchitis in service and it was stated that 
the veteran did smoke in service but that he was not a 
chronic cigarette smoker.  

Regarding the veteran's statement that he believed that he 
was injured by mustard gas, the examiner stated there was not 
found a record of exposure or treatment for it.  The examiner 
noted that coincident with cardiovascular disease 20 years 
after service the veteran developed other diseases and was 
diagnosed with emphysema.  The examiner stated that he did 
not see X-ray or pulmonary study evidence by one examiner 
with emphysema during this time.  A chest X-ray was reported 
as showing clear lungs and the impression was no active 
disease.  On a pulmonary function test the veteran gave a 
history of shortness of breath on exertion, mustard gas 
testing in the military, emphysema and heart transplant.  The 
examiner stated that the pulmonary function test showed 
normal spirometry and the chest X-ray showed clear lungs.

The examiner noted that the veteran used more than a dozen 
medications since the heart transplant but none directly for 
difficulty breathing, including inhalers and the like.  The 
examiner noted that the veteran did report slight cough with 
phlegm and blood flecks at times but no pain when coughing or 
breathing.  It was reported by the examiner that the veteran 
did not have asthma or spontaneous attacks at rest or 
nocturnal orthopnea, although he did report brisk walking a 
stated distance or climbing a flight of steps, dressing or 
bending over to tie shoes would cause shortness of breath.  

The examiner reported that the veteran's chest was resonant 
throughout and without rales or rhonchi or harsh breath 
sounds and excursions were equal.  There was no clubbing or 
edema and he was not observed as being short of breath 
stepping onto scales or the examination table or taking off 
his shirt or jacket.  The examiner noted that he did not have 
shortness of breath after walking down hall at an ordinary 
pace.  Although he cleared his throat he did not cough during 
the examination.  The diagnoses were history of bronchitis 
remote, cleared; history of pneumonia, remote cleared and 
treated and normal pulmonary examination. 

The examiner stated that he was unable to clearly define any 
lung disease.  The veteran did have increased perihilar 
markings and as late as 1995 after a bout of congestive heart 
failure he had one normal chest X-ray as far as the lungs 
were concerned.  It was the examiner's opinion that prior to 
that, X-rays of the lung were interpreted by one examiner as 
showing congestion of the alveoli that would be common with 
bouts of congestive heart failure.  It was the examiner's 
opinion that there would be no reason to implicate a chronic 
or progressive lung disease as the cause of the veteran's 
shortness of breath unless chest X-ray would indicate 
consistent findings by now related to emphysema and that 
emphysema should not be blamed for the present shortness of 
breath.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Morton v. West, 12 Vet. App. 477 (1999), Gilbert v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Except as provided in paragraph (b) of this section, exposure 
to the specified vesicant agents during active military 
service under the circumstances described below together with 
the subsequent development of any of the indicated conditions 
is sufficient to establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.
(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct (See Sec. 3.301(c)) or there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition (See Sec. 3.303).  38 C.F.R. § 3.316.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  For 
claims based on claimed mustard or toxic gas exposure under 
section 3.316, the Caluza requirements have been relaxed to 
reflect the intent of the regulation.  Thus the veteran is 
relieved from the burden presenting medical evidence of a 
nexus between the in-service exposure and the current 
disease.  See Pearlman v. West, 11 Vet. App. 443 (1997); 
38 C.F.R. § 3.316.
The pertinent regulation was amended after the veteran filed 
his claim in 1993 and allowed for a more liberal application 
of the regulation by expanding eligibility to claimants in 
addition those who were test subjects in World War II and 
adding exposure to Lewisite.  38 C.F.R. § 3.316, 57 Fed. Reg. 
33875 (July 31, 1992), as amended 59 Fed. Reg. 42499 (August 
18, 1994).  

In any event, the Board observes that the record must 
establish a well grounded claim for toxic gas exposure by 
medical evidence of a chronic form of the various 
disabilities listed in the regulation.  Neither the proposal 
to amend section 3.316 or the final implementation of the 
amended regulation shows an intention to include exposure by 
drop or patch test.  In other words full body exposure 
equivalent to chamber or field tests conducted in World War 
II and recognized in the initial version of section 3.316 was 
still required.  In addition it was intended to add those 
exposed in the manufacture and handling of vesicant agents.  
See 59 Fed. Reg. 3532 (January 24, 1994) and 59 Fed. Reg. 
42499 (August 18, 1994).  The record in this case must also 
confirm currently a chronic form of bronchitis, asthma, 
emphysema or chronic obstructive pulmonary disease.  

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim, 
that is, a claim that is plausible under the current legal 
standard.  In view of the evidence, the Board finds that he 
has not met this initial burden and that as a result there is 
no further duty to assist him in regard to the development of 
this claim.  The Board in remanding the case sought to ensure 
the appellant was afforded due process in view of the 
information in the file.  The Board in remanding the case did 
not intend to give an impression that the claim was well 
grounded.  There is no evidence mentioned that would 
reasonably be viewed as probative in the determination of 
well groundedness but not as yet of record. 

The RO did complete the essential action requested.  Nothing 
in the record since the remand has referred to evidence 
probative in the determination of a well grounded claim that 
has not as yet been requested and/or obtained.  Such evidence 
has not been reported since notice was given to the appellant 
and his representative that the appeal was being returned to 
the Board.  Therefore, the Board finds that no additional 
assistance is required at this time.  Stegall v. West, 
11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  The veteran was advised in the May 1999 
supplemental statement of the case that the claim was denied 
because no chonic disability was shown.  He was advised by 
letter of the opportunity to submit additional evidence.  

The VA physician did clearly articulate a response to the 
pertinent questions posed in the Board remand.  As the Board 
finds the claim is not well grounded, there is no burden upon 
the Board to require development, including further opinion.  
Brewer v. West, 11 Vet. App. 228 (1998).  The RO in May 1999 
denied the claim and the veteran was advised of this in a 
supplemental statement of the case.  The principle that VA 
cannot assist in developing a claim that is not well grounded 
was recently discussed at length in Morton v. West, 12 Vet. 
App. 477 (1999).

The veteran is not shown to have a chronic form of bronchitis 
or emphysema currently and the information in the recently 
obtained records does not confirm such disability other than 
by medical history.  None of the radiology since the 1970's 
has been interpreted as showing either disease and chronic 
obstructive pulmonary disease or asthma is not reported.  
Further, there is no chronic disability shown to be related 
to service on a direct or presumptive basis by competent 
evidence.  The appellant has not placed VA on notice of the 
existence of competent medical evidence supporting that 
conclusion.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although there is 
a reference to possible chronic bronchitis in service it does 
not appear that the diagnosis was confirmed in view of the 
medical evidence that followed treatment in service in late 
1954.  The veteran's initial contact with VA regarding a lung 
disability did not occur until several decades after service 
and his earlier contacts with VA were related to other 
benefit matters.

The Board is mindful of its duty to examine all of the 
evidence of record for the purpose of determining whether a 
claim is well grounded.  This requires analysis of the 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
The Board does not doubt the sincerity of the appellant's 
belief that he has chronic respiratory disability linked to 
service on the basis of claimed mustard gas exposure.  Even 
if the Board was to presume the exposure element met for the 
purpose of well grounding the claim, competent evidence 
establishing chronic disease has not been presented.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996) and Alemany v. 
Brown, 9 Vet. App. 518 (1996) regarding the criteria for such 
evidence to be deemed competent.  

The Board requested a medical opinion regarding the 
likelihood of a nexus to service for any chronic lung 
disorder found.  However, the examiner thoroughly evaluated 
the record and discussed the significance of the evidence in 
service and after service in reaching the conclusion that 
chronic bronchitis or emphysema was not present.  Therefore 
the Board concludes that the record as it currently stands is 
not sufficient to support a plausible claim of service 
connection for a chronic respiratory disability on a direct 
basis linked to mustard gas exposure.  The examiner noted 
that the radiology and clinical evidence did not support 
chronic emphysema or bronchitis.  The Board does note that 
chest radiology since the mid 1970's does not show 
impressions of chronic bronchitis, chronic emphysema or 
chronic obstructive pulmonary disease.  Neither do the 
clinical records show such diagnosis established other than 
by history.  Dr. S.G. did not report chronic emphysema 
currently and Dr. L. mentions chronic bronchitis by history.  
He has submitted a comprehensive record of treatment that 
does not mention the current diagnosis of chronic bronchitis.  
In fact his list of diagnoses for the veteran in late 1997 
did not include a chronic respiratory disease, specifically 
chronic bronchitis or chronic emphysema.  The VA examiner 
obtained a pulmonary function test, which is not mentioned 
elsewhere, and chest X-ray to supplement the clinical 
examination and review of the record.  The opinion against 
chronic respiratory disease is supported by the addition of 
pulmonary function testing that was reported as normal.  
Therefore the Board believes that the VA examination is 
entitled to significant probative weight in the determination 
of whether a chronic form of bronchitis or emphysema or 
chronic obstructive pulmonary disease currently exists.

The Board is bound by the regulation and its requirement that 
a chronic form of bronchitis or emphysema be present.  
Therefore the Board must recognize that these diseases may 
exist in a nonchronic form but that such would not be 
sufficient to invoke the liberal provisions of section 3.316 
in well grounded the claim.  Neither chronic emphysema nor 
chronic bronchitis is shown at any time since the veteran 
filed his claim in 1993.  In this case probative medical 
evidence is required to well ground the claim on the element 
of a specified chronic disability currently.  The appellant's 
assertions are noted but alone are not of sufficient 
evidentiary value to well ground the claim.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The Board observes that the RO development was successful in 
locating information on the veteran's claimed participation 
in training activities that he claimed involved exposure to 
mustard gas.  The Army agency response in September 1997 was 
directed to the information regarding the claimed exposure 
that the RO obtained from the veteran and provided to the 
Army agency.  The agency indicated that mustard gas testing 
was not conducted at Fort Sam Houston.  Indeed, section 3.316 
in its initial form and as amended contemplated exposure that 
was equivalent to the field or chamber tests during World War 
II.  This is evident by the rejection of drop or patch 
testing as the equivalent of field or chamber tests.  Dr. D. 
recalled his experience that would suggest the exercise 
conducted at Fort Sam Houston did not approximate the field 
or chamber test format contemplated in the regulation.  Nor 
does the veteran claim the manufacture or handling exposure 
that VA intended to recognize in the amended regulation.  
However, there is information received from the service 
department in 1997 seems to indicate that the veteran may 
have participated in field exercise that was a usual and 
customary part of the training experience.  The situation in 
this case is distinguished from the facts in Pearlman where 
the veteran was a World War II veteran and had a current 
diagnosis of a chronic obstructive pulmonary disease that 
proved fatal and a claim of mustard gas exposure.  Thus the 
references in the decision to the agency intent regarding the 
application of 38 C.F.R. § 3.316 as originally proposed and 
finally issued were meaningful in determining the burden 
necessary to well ground a claim and establish entitlement to 
compensation under that regulation.  

Although the Board considered and denied the appellant's 
claim for service connection on a ground different from that 
of the RO, which denied the claim on the merits, the 
appellant has not been prejudiced by the decision.  This is 
because in assuming that the claim was well grounded, the RO 
accorded the appellant greater consideration than his claim 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In determining the claim is not well 
grounded rather than denying the claim on the merits, the 
appellant has a lower burden to overcome in the event he 
should seek to reassert the claim should he obtain probative 
medical evidence.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the Board has not been directed to any post service 
medical evidence that would well ground the claim but not as 
yet of record.  38 U.S.C.A. § 5103(a) (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  



ORDER

Service connection for a chronic lung disability as secondary 
to claimed exposure to mustard gas is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

